Citation Nr: 0821200	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-vasectomy 
epididymal congestion.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Thereafter, jurisdiction over the 
veteran's case was transferred to the Providence, Rhode 
Island RO.

The Board notes that, although the veteran requested a 
hearing before a Providence RO Decision Review Officer in his 
August 2006 VA Form 9, he subsequently withdrew his hearing 
request as indicated in a September 2006 Report of Contact 
form.  There are no other outstanding hearing requests of 
record.


FINDING OF FACT

Post-vasectomy epididymal congestion was not present on 
examination for discharge from active service, nor is it 
currently present.


CONCLUSION OF LAW

Post-vasectomy epididymal congestion was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice concerning the effective-date and disability-rating 
elements of the claim, by letters mailed in May 2005 and 
March 2006, prior to its initial adjudication of the claim.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that while in service in May 1993 he 
underwent a vasectomy.  In October 1997 he began to 
experience post vasectomy congestion which consisted of 
intermittent flare-ups of pain.  He noted that he had tried 
anti-inflammatory medications, cord blocks, and sought the 
advice of urologists, but he determined that the chronic pain 
was something he would have to live with for the rest of his 
life.  According to the veteran, he met with a urologist in 
October 2002 and was informed that the only way to correct 
the pain would be to undergo a reverse vasectomy.  Since the 
veteran did not want to undergo a reverse vasectomy, in 
November 2002 he stopped seeking treatment for his condition.  

Regarding a current disability, the Board acknowledges that 
the VA examination conducted in June 2005 indicated that the 
veteran suffered from post vasectomy epididymal congestion 
but there were no symptoms to report and it was no longer an 
active problem.  Since the veteran no longer had symptoms 
pertaining to residuals of his status post vasectomy, the 
examiner noted that he would not evaluate the disorder.  At 
the most recent VA examination in November 2006, the veteran 
reported a history of left-sided testicular pain and 
discomfort since 1997.  Examination showed that his testes 
were nontender and there was no evidence of a mass or 
epididymal firmness.  Given the June 2005 VA examiner's 
comment, the normal findings on November 2006 VA examination, 
and the absence of any other medical evidence of a current 
disability, the Board finds that the preponderance of the 
evidence establishes that the veteran does not have this 
claimed disability.  

For the sake of argument, even if the Board were to assume 
that the veteran currently has epididymal cysts, which the 
veteran alleges are due to his vasectomy, the November 2006 
VA examination report indicates that it was less likely than 
not that epididymal cysts were a residual of the veteran's 
vasectomy.  The nurse practioner explained that in order to 
provide the rationale he researched literature in the Journal 
of Clinical Ultrasound which showed no significant difference 
in epididymal cysts between vasectomy patients and a control 
group.  Furthermore, he spoke with a urologist who was also 
unaware of any significant increased difficulty with the 
epididymis in patients who were status post vasectomy.  
Additionally, in November 2006 and January 2007 addendums, 
the nurse practitioner noted that the veteran's claims 
folders were reviewed.  Therefore, the Board finds the 
opinion of the VA nurse practioner to be properly supported 
and consistent with the evidence of record.  
 
While the Board has also considered the veteran's statements, 
as a lay person without medical training, he is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for post-vasectomy 
epididymal congestion is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


